          Case 1:19-cr-00740-CM Document 9 Filed 11/18/19 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTIIBRN DISTRICT OF NEW YORK -

 UNITED STATES OF AMERICA                                                           Protective Order

                v.                                                                  19 Cr. 740 (CM)

 RAMON SOLLA,
     a/k/a "Ray,"
     a/k/a "RB,"

                            Defendant.




       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        l. Disclosure Material. The Government has made and will make disc\osure to the

defendants or defense counsel of documents, objects and information, including electronically

stored information ("ESI"), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500,

and the Government's general obligation to produce exculpatory and impeachment material in

criminal cases, all of which will be referred to herein as "disclosure material."

       2. Confidential Disclosure Material. The Government's disclosure material may

include material that (i) affects the privacy and confidentiality of individuals; (ii) would impede,

if prematurely disclosed, the Government's ongoing investigation of uncharged individuals; and

(iii) that is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case, all of which will be referred to herein as "confidential

disclosure material."

       3. Sensitive Disclosure Material. Certain of the Government's disclosure material,



                                                                ·:~i~~;~                      .---·
referred to herein as "sensitive disclosure material,'' may contain information that (a) identifies, or

                                                                                                          ··1i
                                                                  ELECTRONICALLY FILED 11
                                                                  DOC#: _ _ _~ .     . l!
                                                                , .-~ATE FlLED: _     _i/1-ff_f;;,~-;;
             Case 1:19-cr-00740-CM Document 9 Filed 11/18/19 Page 3 of 5




could lead to the identification of, witnesses who may be subject to intimidation or obstruction,

and whose lives, persons, and property, as well as the lives, persons and property of loved ones,

will be subject to risk of harm absent the protective considerations set forth herein; or (b) reflects

personal identification information (including but not limited to addresses, phone numbers, social

security numbers, dates of birth, and/or account numbers) and other highly personal information,

such as medical records. The Government's designation of material as sensitive disclosure material

will be controlling absent contrary order of the Court.

       4. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.

        5.    Good Cause. There is good cause for entry of the protective order set forth herein.

       Accordingly it is hereby Ordered:

       6. Confidential disclosure material shall not be disclosed by the defendants or defense

counsel, including any successor counsel ("the defense") other than as set forth herein, and shall

be used by the defense solely for purposes of defending this action. The defense shall not post any

confidential disclosure material on any Internet site or network site to which persons other than

the parties hereto have access, and shall not disclose any confidential disclosure material to the

media or any third party except as set forth below.

       7. Confidential disclosure material that is not sensitive disclosure material may be

disclosed by counsel to:

              (a) Personnel for whose conduct counsel is resppnsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and


                                                  2
          Case 1:19-cr-00740-CM Document 9 Filed 11/18/19 Page 4 of 5




           (b) Prospective witnesses for purposes of defending this action.

       8. Sensitive disclosure material shall be kept in the sole possession of counsel; shall not

be reviewed or maintained by the defendants outside the presence of counsel; shall not be copied

or otherwise recorded by the defendants; and may be disclosed by counsel only to personnel for

whose conduct counsel is responsible, i.e., personnel employed by or retained by counsel, as

needed for purposes of defending this action.

       9. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise pennitted by this Order without further Order of this Court.

        10. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

However, sensitive disclosure material pertinent to any motion before the Court should initially be

filed under seal, absent consent of the Government or Order of the Court. All filings should comply

with the privacy protection provisions of Fed. R. Crim. P. 49. I.

                                Return or Destruction of Material
        11. Except for sensitive disclosure material that has been made part of the record of this

case, the defense shall return to the Government or securely destroy or delete all sensitive

disclosure material and all material produced pursuant to 18 U.S.C. § 3500, including ESI

disclosure material, within 30 days of the expiration of the period for direct appeal from any verdict

in the above-captioned case; the period of direct appeal from any order dismissing any of the

charges in the above-captioned case; or the granting of any motion made on behalf of the

Government dismissing any charges in the above-captioned case, whichever date is later.

        12. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials. This provision does not apply

to any disclosure material or ESI that belongs to the defendant.

                                                   3
            Case 1:19-cr-00740-CM Document 9 Filed 11/18/19 Page 5 of 5




        13. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what infonnation

has been disclosed to which such persons.

                                   Retention of Jurisdiction
        14. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



AGREED AND CONSENTED TO:

    GEOFFREY S. BERMAN
    United States Attorney

by: _ _ _ _ _ _ _ _ _ __                                        Date: November~. 2019
    Maurene Corney / Allison Nichols
    Assistant United States Attome s


                                                                Date: November I¥, 2019
    Donald Yannell
    Elizabeth Mace
    Counsel for Ra



SO ORDERED:

Dated: New York, New Yor
       November       19


                                             THE HONORABL COLLEEN Mc HON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4
